DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hirose et al., U.S. Pat. No. 6,390,683.
Regarding independent claim 1, a fixing device comprising:
a fixing roller (4) including a heating part (6) and capable of being heated by the heating part;
a pressure roller (9) pressed against the fixing roller;
a first bearing (5) that supports a shaft of the fixing roller to allow rotation of the shaft of the fixing roller;
a second bearing (10) that supports a shaft of the pressure roller to allow rotation of the shaft of the pressure roller; and
an annular insulating member (fig7 ref 1, fig 2D) interposed at least one of between the first bearing and the shaft of the fixing roller and between the second bearing and the shaft of the pressure roller,
wherein the insulating member has a slit (2) formed in at least one circumferential location thereon and creating a circumferential discontinuity in the insulating member, and
the insulating member includes a projection (3b) projecting from one of circumferentially opposed end surfaces of the slit toward the other of the circumferentially opposed end surfaces.
Regarding claim 2, wherein the projection is formed to make line contact with the other end surface of the slit (fig 2D, the projection makes line contact along the line of contact at the end of the projection 3b).
Regarding claim 3, wherein the projection has an end surface formed in a cylindrical shape (A cylindrical shape is the locus of all lines parallel to a given line that passes through a given curve. See Generalized Cylinder, Mathworld, available at https://mathworld.wolfram.com/GeneralizedCylinder.html. Here, the given line is a noted horizontal line, and the given curve is the noted vertical line.). 

    PNG
    media_image1.png
    356
    272
    media_image1.png
    Greyscale

Regarding claim 4, wherein the projection is formed to make point contact with the other end surface of the slit (fig 2D, the projection makes point contact at the point at the edge of the projection, as circled in the annotated figure; additionally and alternatively, the projection makes point contact at each and every point along which it makes line contact).

    PNG
    media_image2.png
    356
    272
    media_image2.png
    Greyscale


Regarding claim 6, wherein the projection is formed on a central portion of the one end surface of the slit in an axial direction of the fixing roller (fig 2D, the projection is not at the ends, therefore it is in a central portion).
Regarding claim 7, wherein the one end surface of the slit is located downstream of the other end surface of the slit in a direction of rotation of the fixing roller (fig 2D, fig 7).
Regarding claim 8, an image forming apparatus comprising:
the fixing device according to claim 1 (supra); and
an image forming device that forms an image on a recording medium (“The present invention relates to a heat insulation sleeve for use in a copying machine, an electrophotographic apparatus such as a laser beam printer or the like, and a bearing device for use in a fixing roller using the heat insulation sleeve.”)

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Oki et al., U.S.P.G. Pub. No. 2012/0183246.
Regarding independent claim 1, Regarding independent claim 1, a fixing device comprising:
a fixing roller (¶¶ 1, 2, 3) including a heating part (¶ 3) and capable of being heated by the heating part;
a pressure roller (¶¶ 1, 4) pressed against the fixing roller;
a first bearing (all rollers have bearings, ¶¶ 6-8, specifically discussing the fixer roller bearing) that supports a shaft of the fixing roller to allow rotation of the shaft of the fixing roller;
a second bearing (all rollers have bearings) that supports a shaft of the pressure roller to allow rotation of the shaft of the pressure roller; and
an annular insulating member (fig 1 ref 3, ¶¶ 6-8, noting that it is insulating when made of insulating resin) interposed at least one of between the first bearing and the shaft of the fixing roller and between the second bearing and the shaft of the pressure roller,
wherein the insulating member has a slit (fig 1, the slit between the two halves) formed in at least one circumferential location thereon and creating a circumferential discontinuity in the insulating member, and
the insulating member includes a projection (pin 3c) projecting from one of circumferentially opposed end surfaces of the slit toward the other of the circumferentially opposed end surfaces.
Regarding claim 2, wherein the projection is formed to make line contact with the other end surface of the slit (fig 1, the projection is formed to make line contact along the shaft of the pin 3c with the sidewalls of the pinhole 3d).
Regarding claim 3, wherein the projection has an end surface formed in a cylindrical shape (the shaft of the pin 3c is cylindrical as the sidewalls of a right circular cylinder).
Regarding claim 4, wherein the projection is formed to make point contact with the other end surface of the slit (fig 2D, the projection makes point contact at the point at the very end of the pin 3c; additionally and alternatively, the projection makes point contact at each and every point along which it makes line contact).
Regarding claim 6, wherein the projection is formed on a central portion of the one end surface of the slit in an axial direction of the fixing roller (fig 1, the projection is not at the ends, therefore it is in a central portion).
Regarding claim 7, wherein the one end surface of the slit is located downstream of the other end surface of the slit in a direction of rotation of the fixing roller (fig 1).
Regarding claim 8, an image forming apparatus comprising:
the fixing device according to claim 1 (supra); and
an image forming device that forms an image on a recording medium (¶ 1)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al., U.S. Pat. No. 6,390,683.
Regarding independent claim 5, Hirose et al. fail to teach wherein the projection has an end surface formed in a spherical shape.  Hirose et al. teach that their provided shape already reduces noises generated during operation (“As a result of investigations of the present inventors, it has been found that a resonant sound of a fixing roller makes noises that are generated periodically in the periphery of a fixing device. They have also found that a heat insulation sleeve causes the resonant sound.”)
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a different shape to the projection.  Such would have been a mere change in shape with no additional significance over that which the reference already provides - noise reduction.  MPEP 2144.04 (IV)(B).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oki et al., U.S.P.G. Pub. No. 2012/0183246.
Regarding independent claim 5, Oki et al. fail to teach wherein the projection has an end surface formed in a spherical shape.  Hirose et al. teach a pin to secure one half of the insulating member to the other (¶ 52).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide a different shape to the projection.  Such would have been a mere change in shape with no additional significance over that which the reference already provides - securing one half of the insulating member to the other.  MPEP 2144.04 (IV)(B).

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. The cited prior art teaches insulating members with slits and projections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852